            Case 1:20-cv-03057-SAB                    ECF No. 22         filed 09/03/20    PageID.143 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                   for the_                                    FILED IN THE
                                                                                                           U.S. DISTRICT COURT
                                                      Eastern District of Washington                 EASTERN DISTRICT OF WASHINGTON


                    ALBERTO ALVAREZ,
                                                                                                      Sep 03, 2020
                                                                     )                                    SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 1:20-cv-03057-SAB
 CITY OF YAKIMA, TRAVIS SHEPHARD, CLAUDIA                            )
   PADILLA SHEPHARD, JEFF SCHAAP, YERICA                             )
            MERAZ, and KEVIN LEE,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Action is DISMISSED with prejudice for failure to state a claim against identified Defendants upon which relief may be
’
              granted. 28 U.S. C. §§ 1915(e)(2) and 1915A(b)(1).
              Judgment of Dismissal with prejudice is entered.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge               Stanley A. Bastian




Date: 9/3/2020                                                               CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Lee Reams
                                                                                          (By) Deputy Clerk

                                                                             Lee Reams
